DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2021 has been entered.
 
Acknowledgements
This office action is in response to the communication filed 6/3/2021.
Claims 1-12 are pending, Claims 7-12 are withdrawn, and Claims 1-6 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an insertable watertight seal embedded around and near the edges of the inside face of the interior face of the interior of the housing” must be shown or the feature(s) canceled from the claim(s).  Examiner notes ¶ [0013] of Applicant’s specification states “a watertight seal (not shown)”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein said device is a cleaning insert brush used for cleaning and restoring the golf club grip with a restoring insert pad for removing the oxidized top and hardened layers from the golf grip to renew it to near new condition”.  It is unclear as recited whether the “cleaning insert brush” is used simultaneously or separately from the restoring insert pad.  In the prior case, Applicant is introducing new matter.  In the latter case, this is confusing as it is unclear whether the restoring insert pad is required by the claims or simply an intended use that the brush “prepares” for the restoring insert pad.
Claim 3 recites “wherein a housing interior with an abrasive restoring insert pad”.  The abrasive restoring insert pad appears to overlap with the “device is a cleaning insert brush”.  As Examiner understands Applicant’s disclosure, the abrasive restoring insert pad is separate from and not simultaneously used with the cleaning insert brush.  As such, Applicant’s manner of claiming both “said device is a cleaning insert brush” and “a housing interior with an abrasive restoring insert pad” is confusing, absent additional clarification that the devices are substitutable inserts.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR100660378B1) in view of Goldman (US 4,543,683) and Stevenson (US 2010/0281643 A1).
Re claim 1, Choi discloses a system for cleaning and restoring a golf club grip of a golf club (abstract) comprising: 

a generally tapered and trapezoidal (see fig. 5 tapered and trapezoidal) cleaning and restoring device (ref. 20, 20’, 21, 21’) defining an elongated back of said device (see figs. 1 and 5, ref. 20, 20’ having a “plate body” for insertion into channel 11, 11’); 
wherein said device is placed into said housing by inserting said device back into said housing channel for holding said device during use (see figs. 1, 5) and wherein said housing defines a latch (refs. 14, 15) allowing said housing to close shut and hold a golf club grip in place during use with said device (abstract).
Choi further discloses wherein said device is a cleaning insert brush (see figs. 1, 5) used for cleaning and restoring the golf club grip (Examiner notes “restoring” is broadly defined as: to return to an existing condition.  Here, removal of dirt, debris or worn grip by a brush satisfies “restore”).
Choi does not explicitly disclose the housing having an insertable watertight seal embedded around and near the edges of the inside face of the interior of the housing and the cleaning and restoring device defining an elongated centrally located ridge along a back of said device (Choi appearing to be a back plate or plurality of bases).
However, Stevenson discloses it is old and well-known in the grip cleaning and restoring art (abstract) to provide a housing (ref. 12 see figs. 11-12) having an insertable watertight seal (ref. 44 ¶ [0045] split rubber sheet…acts as a valve to reduce splashing during use) embedded around and near the edges of the inside face of the interior of the housing (see figs. 11-12).
Goldman discloses it is well-known in the hinged housing cleaning art (abstract, see fig. 1) to provide a generally tapered and trapezoidal (see fig. 5 tapered and trapezoidal) cleaning and restoring device (ref. 19) defining an elongated centrally located ridge (ref. 20) along a back of said device (see fig. 3), said device is placed into said housing (refs. 11, 14, 15) by inserting said device ridge into said housing channel (ref. 18) for holding said device during use.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the device back of Choi to further include an insertable watertight seal, as suggested by Stevenson, in order to enable use of fluids for cleaning without splashing or spilling; and to further include an elongated centrally located ridge and corresponding housing channel, as suggested by Goldman, in order to securely hold the cleaning and restoring device in position within the housing.
Re claim 4, Regarding “said generally elongated housing defines an exterior sized to be slightly longer than the golf grip”, this is a statement of intended use which does not patentably distinguish over the prior art since the prior art meets all the structural elements of the claim(s) (i.e. an elongated housing) and is capable of being slightly longer than the golf grip, if so desired.  It being a matter of the length of the golf grip used.  See MPEP 2114.  Moreover, it being an obvious change in size in order to facilitate complete cleaning of the grip in one use.  See MPEP 2144.04(IV)(A).
Re claim 5
Re claim 6, Choi further disclose plural latches/clasps (ref. 14, 15, see fig. 1, 5 at least 3 one may be a latch, another a clasp) that close hut and ensure closure of said housing.  Goldman further discloses a latch (ref. 30, see fig. 1) and a clasp (ref. 35, 36) to ensure closure of said housing.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Goldman and Stevenson, as applied above, and further in view of Fattal (US 4,923,316).
Re claims 2-3, Choi/Goldman/Stevenson discloses as shown above including a housing interior with a cleaning and restoring device (Choi fig. 1, Goldman fig. 3) including an insert device (Choi ref. 20, 21; Goldman ref. 20, 21) being a cleaning insert brush used for cleaning and restoring (see item 12c above, RE restoring) and having the housing conforming elongated ridge (Goldman fig. 3), but does not disclose an abrasive restoring insert pad, as claimed.  However, Fattal discloses it is old and well-known in the golf grip cleaning art (title) to provide a cleaning and restoring device (ref. 10) including a restoring pad (ref. 16 abrasive emery layer on rubber sponge material) used for restoring the golf grip (col. 4 lines 16-28).
Re claim 2, Regarding “for removing the oxidized top and hardened layers from the golf grip to renew it to near new condition”, Fatal discloses abrading the golf club grip material (abstract) such to restore the roughened outer grip surface (col. 1 lines 23-27) by abrasive renewal (col. 1 line 44), and is therefore expected to remove any oxidized top and hardened layer if so present on the outer grip surface.  See also MPEP 2114 intended use, here the emery layer 16 is fully capable removing an oxidized top and harden layer, if so present.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the insert device (e.g. brush) of Choi/Goldman/Stevenson to be an abrasive restoring insert pad, as suggested by Fattal, in order to clean the golf club device and to renew the golf grip surface (Fattal title, col. 1 lines 6-12) and to provide an enhanced grip (abstract).

Response to Arguments
Applicant’s arguments filed 6/3/2021 have been fully considered but are not persuasive.  
In response to Applicant’s arguments as to the watertight seal, Examiner respectfully disagrees that an admission on the record that “[i]n the case of a seal, as these are a common component of most mechanisms, mentioning that it is not visible does not constitute that ‘it is not shown’ in the drawing as it was so stated” (Arguments at p. 2) is sufficient to overcome a drawing objection under 37 CFR 1.83(a).  
Examiner highlights Applicant may simply add a new reference number pointing generally to the “edges of the inside face of the interior face of the interior of the housing” (and corresponding amendment to the specification to said reference number) to overcome the drawing objection.
In response to Applicant’s arguments as to Choi, 1) it is noted that the features upon which applicant relies (i.e., oxidation, refurbish, matches the golf club grip, self-contained, unwoven polymer, removing the outer oxidized layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  2) Applicant's arguments are, in part, against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Goldman and Stevenson disclose water and/or cleaning liquid.
In response to Applicant’s arguments as to “broadly defining restoring” (Arguments at p. 4), Examiner agrees with Applicant’s definition.  See also https://www.merriam-webster.com/dictionary/restore “3: to bring back to or put back into a former or original state : RENEW”.   At issue is Applicant’s attempt to incorporate function that is not required by the claims.  Moreover, as mentioned in the previous response, function is a statement of intended 
In response to Applicant’s arguments as to the shape (Arguments at p. 5), Applicant misinterprets Examiner’s rejection.  Here, the prior art clearly discloses an elongated housing for golf grips (Choi and Stevenson), it simply does not explicitly state the length/size of the housing such to be “slightly longer than the golf grip”.  As Applicant admits, the golf grip dictates the size of the housing.  Here, there is no inventive feature in changing the size of the housing to accommodate the most common/largest denominator golf grip (Change in Size).  Similarly, if one were to use a putt putt golf club or a baby golf club, surely, the housings disclosed by Choi and Stevenson will be longer than said golf club grips (Intended Use).   The above similarly applies to Applicant’s arguments as to the diameter (Arguments at p. 5).  Here, the adjustment of the contact amount of the brush to the golf grip is not inventive, where the purpose of Choi, Goldman and Stevenson is to clean by mechanical contact (Change in Size).  Similarly, an extra-wide grip would surely be wider than the diameter of the housing.  Here, it is exactly Applicant’s assumption of an unclaimed feature of “standard size” that renders the claim an intended use.
In response to Applicant’s arguments at to Fattal, Applicant again argues features that are not present in the claims, i.e. completely surrounds, circular.  Moreover, the arguments are to the references individually, as Choi, Goldman and Stevenson clearly disclose cleaning elements that completely surround the golf club grip/circular-cross sectional object.  Here, the combination is to the simple substitution of one known insert cleaning element (brush) with another (restoring pad) for the same purpose of polishing and cleaning golf club grips, to provide an enhanced grip surface (Fattal Abstract).  Here, there being no inventive feature in utilizing an abrasive pad, e.g. emery cloth, in substitution for the brushes of Choi, Goldman, Stevenson, in order to provide an enhanced grip surface.
In summary, Applicant makes numerous arguments to features which are not claimed and attack the references individually.  Assuming arguendo, Applicant clarifies the language to include removal of oxidation, to the extent the Choi, Goldman and Stevenson are to brushes and removing contaminants (as opposed to a clear indication that it would also remove portions of the grip, see conclusion reference with abrasive brush that removes portion of grip), Fattal is clear that the “restoration by removal” is known in the art.  The application of said removal pads to the system of Choi, Goldman and Stevenson is prima facie obvious for the same purpose of cleaning golf clubs “for maintaining the surface of the grip in the best state” “without slipping” (Choi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2704668 A  note device for golf club grips having surrounding emery pad.
US 4998546 A  note abrasive brush for grip enhancing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711